Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 1 of 7 PageID #: 1039




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


      LUMINATI NETWORKS LTD.                           §
                                                       §
                Plaintiff,                             §
          v.                                           § Case No. 2:19-CV-00414-JRG
                                                       §
      TEFINCOM S.A. D/B/A NORDVPN                      §
                                                       §
                Defendant.                             §


                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Date Provided by Amended Date              Event
    the Court

    January 3, 2022                            *Jury Selection – 9:00 a.m. in Marshall, Texas

    December 6, 2021                           * If a juror questionnaire is to be used, an
                                               editable (in Microsoft Word format)
                                               questionnaire shall be jointly submitted to the
                                               Deputy Clerk in Charge by this date.1

    November 29, 2021                          *Pretrial Conference – 9:00 a.m. in Marshall,
                                               Texas before Judge Rodney Gilstrap

    November 22, 2021                          *Notify Court of Agreements Reached During
                                               Meet and Confer

                                               The parties are ordered to meet and confer on
                                               any outstanding objections or motions in limine.
                                               The parties shall advise the Court of any
                                               agreements reached no later than 1:00 p.m. three
                                               (3) business days before the pretrial conference.


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 2 of 7 PageID #: 1040




Date Provided by Amended Date      Event
the Court

November 22, 2021                  *File Joint Pretrial Order, Joint Proposed Jury
                                   Instructions, Joint Proposed Verdict Form,
                                   Responses to Motions in Limine, Updated
                                   Exhibit Lists, Updated Witness Lists, and
                                   Updated Deposition Designations

November 15, 2021                  *File Notice of Request for Daily Transcript or
                                   Real Time Reporting.

                                   If a daily transcript or real time reporting of court
                                   proceedings is requested for trial, the party or
                                   parties making said request shall file a notice
                                   with the Court and e-mail the Court Reporter,
                                   Shelly                    Holmes,                  at
                                   shelly_holmes@txed.uscourts.gov.

November 8, 2021                   File Motions in Limine

                                   The parties shall limit their motions in limine to
                                   issues that if improperly introduced at trial
                                   would be so prejudicial that the Court could not
                                   alleviate the prejudice by giving appropriate
                                   instructions to the jury.

November 8, 2021                   Serve Objections         to    Rebuttal     Pretrial
                                   Disclosures

November 1, 2021                   Serve Objections to Pretrial Disclosures; and
                                   Serve Rebuttal Pretrial Disclosures

October 18, 2021                   Serve Pretrial Disclosures (Witness List,
                                   Deposition Designations, and Exhibit List) by
                                   the Party with the Burden of Proof




                                    -2-
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 3 of 7 PageID #: 1041




    Date Provided by Amended Date             Event
    the Court

    October 12, 2021                          *Response to Dispositive Motions (including
                                              Daubert Motions). Responses to dispositive
                                              motions that were filed prior to the dispositive
                                              motion deadline, including Daubert Motions,
                                              shall be due in accordance with Local Rule CV-
                                              7(e), not to exceed the deadline as set forth in
                                              this Docket Control Order.2 Motions for
                                              Summary Judgment shall comply with Local
                                              Rule CV-56.

    September 27, 2021                        *File Motions to Strike Expert Testimony
                                              (including       Daubert        Motions)

                                              No motion to strike expert testimony (including
                                              a Daubert motion) may be filed after this date
                                              without leave of the Court.

    September 27, 2021                        *File Dispositive Motions

                                              No dispositive motion may be filed after this
                                              date without leave of the Court.

                                              Motions shall comply with Local Rule CV-56
                                              and Local Rule CV-7. Motions to extend page
                                              limits will only be granted in exceptional
                                              circumstances.     Exceptional circumstances
                                              require more than agreement among the parties.

    September 20, 2021                        Deadline to Complete Expert Discovery

    September 7, 2021                         Serve Disclosures for Rebuttal Expert Witnesses

    August 16, 2021      August 9, 2021       Deadline to Complete Fact Discovery and File
                                              Motions to Compel Discovery

    August 16, 2021                           Serve Disclosures for Expert Witnesses by the
                                              Party with the Burden of Proof

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                -3-
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 4 of 7 PageID #: 1042




Date Provided by Amended Date      Event
the Court

August 18, 2021                    Comply with P.R. 3-7 (Opinion of Counsel
                                   Defenses)

July 28, 2021                      *Claim Construction Hearing – 9:00 a.m. in
                                   Marshall, Texas before Judge Rodney Gilstrap

July 14, 2021                      *Comply with P.R. 4-5(d) (Joint Claim
                                   Construction Chart)

July 7, 2021                       *Comply with P.R. 4-5(c) (Reply Claim
                                   Construction Brief)

June 30, 2021                      Comply with P.R. 4-5(b) (Responsive Claim
                                   Construction Brief)

June 16, 2021                      Comply with P.R. 4-5(a) (Opening Claim
                                   Construction Brief) and Submit Technical
                                   Tutorials (if any)

                                   Good cause must be shown to submit technical
                                   tutorials after the deadline to comply with P.R.
                                   4-5(a).

June 16, 2021                      Deadline to Substantially Complete Document
                                   Production and Exchange Privilege Logs

                                   Counsel are expected to make good faith efforts
                                   to produce all required documents as soon as
                                   they are available and not wait until the
                                   substantial completion deadline.

                  June 16, 2021    Deadline to      Substantially   Complete     E-
                                   Discovery

June 2, 2021                       Comply with P.R. 4-4 (Deadline to Complete
                                   Claim Construction Discovery)

May 26, 2021                       File Response to Amended Pleadings

May 12,2021                        *File Amended Pleadings

                                   It is not necessary to seek leave of Court to
                                   amend pleadings prior to this deadline unless the
                                   amendment seeks to assert additional patents.



                                    -4-
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 5 of 7 PageID #: 1043




    Date Provided by Amended Date         Event
    the Court

    May 5, 2021                           Comply with P.R. 4-3 (Joint Claim Construction
                                          Statement)

                        April 19, 2021    Deadline to Serve E-Discovery Requests

    April 14, 2021                        Comply with P.R. 4-2 (Exchange Preliminary
                                          Claim Constructions)

    March 24, 2021                        Comply with P.R. 4-1 (Exchange Proposed
                                          Claim Terms)

    March 3, 2021                         Comply with Standing Order Regarding
                                          Subject-Matter Eligibility Contentions3

    March 3, 2021                         Comply with P.R. 3-3 & 3-4 (Invalidity
                                          Contentions)

    February 10, 2021                     *File Proposed Protective Order and Comply
                                          with Paragraphs 1 & 3 of the Discovery Order
                                          (Initial and Additional Disclosures)

                                          The Proposed Protective Order shall be filed as
                                          a separate motion with the caption indicating
                                          whether or not the proposed order is opposed in
                                          any part.

    February 3, 2021                      *File Proposed Docket Control Order and
                                          Proposed Discovery Order

                                          The Proposed Docket Control Order and
                                          Proposed Discovery Order shall be filed as
                                          separate motions with the caption indicating
                                          whether or not the proposed order is opposed in
                                          any part.




3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
YU5P]


                                            -5-
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 6 of 7 PageID #: 1044




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(l), which provides that
"[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise." Additionally, once designated, a party's lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.




                                                -6-
Case 2:19-cv-00414-JRG Document 31 Filed 02/09/21 Page 7 of 7 PageID #: 1045




       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above
  .   under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.

     So ORDERED and SIGNED this 8th day of February, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 -7-
